DETAILED ACTION
Introduction
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Unless indicated otherwise, the term “applicant" as used in this Office Action refers to the Inventive Entity and Assignee, if any, as a whole.  The text of those sections of the statutes, rules, caselaw, and guidelines not included in this action may be found in a prior Office action, if any.
With respect to the prior art references cited below, the following citations are made for the convenience of the reader.  Citations to Pre-Grant publications are made to paragraph numbers, such as [003].  Citations to other publications such as “[4:26]” are to column and line number or to page and line number, whichever is appropriate.  Two-column articles are cited as “[4:a]”, for instance, to signify p. 4, col. a.  Notwithstanding those citations, the reference(s) is (are) relied upon for the teachings as a whole.  
Election/Restrictions
Applicant’s election without traverse of the species Compound 1-1 in the reply filed on July 7, 2022 is acknowledged.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
To expedite processing, the web-based eTerminal Disclaimer is strongly recommended.
Claims 1-19 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over the claims of copending Application No. 16/728,273 (see also, US 2020/0212309) in view of Jun (WO 2016/021989).
With respect to present claims 1-19, claims in the other application read in part:
	
    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale

	
    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale

Claim 8 in the other application depends from claim 1.  Claim 9 reads in part as follows:	
	
    PNG
    media_image3.png
    200
    400
    media_image3.png
    Greyscale

The organic light emitting diode includes the above claimed Formula.  The above compound in the other application would intrinsically constitute a “delayed fluorescent compound”.  Compositions with the same ingredients would have been expected to have the same properties.  MPEP 2112.01, II.  The other application further indicates that the n-type host is a “delayed fluorescent compound”.  See paragraph [0051] in US 2020/0212309.
The claims of the other application do not appear to indicate that X is oxygen (O) or sulfur (S).
Jun teaches organic electroluminescent compounds [Abstract].  The reference further teaches the following compounds at p. 7, para. [35]:
	
    PNG
    media_image4.png
    130
    307
    media_image4.png
    Greyscale

Each of those compounds show X as oxygen (O).  The reference further indicates that the compounds have low driving voltage, high luminous efficiency, and long driving lifespan. [9].
	It would have been obvious an organic light emitting (electroluminescent) compound and device (diode) to have the Formula, as claimed in the other application, with X as oxygen (O), as taught by Jun, because claims in the other application and Jun are directed to organic light-emitting (electroluminescent) compounds.  Jun further teaches low driving voltage, high luminous efficiency, and long driving lifespan.  “The combination of familiar [components] according to known methods is likely to be obvious when it does no more than yield predictable results.”   KSR Intern. Co. v. Teleflex Inc., 127 S. Ct. 1727, 1739 (2007).  Obviousness only requires a reasonable expectation of success.  In re Droge, 695 F.3d 1334, 104 USPQ 2d 1377, 1379, 1380 (Fed. Cir. 2012); and In re O’Farrell, 853 F.2d 894, 904 (Fed. Cir. 1988).  See also, MPEP 2143.02.
This nonstatutory double patenting rejection is provisional.  The other application has not been patented.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-19 are rejected under 35 U.S.C. 103 as being unpatentable over Jun (WO 2016/021989).
Jun teaches organic electroluminescent compounds [Abstract].  With respect to claims 1-19, reference further teaches the following compounds at p. 7, para. [35]:
	
    PNG
    media_image4.png
    130
    307
    media_image4.png
    Greyscale

Each of those compounds show X as oxygen (O).  The compounds also show the phenyl and triazine groups.  Cyano substitutions are taught for C6 aryl groups [22], which would include cyano (-CN) substituted phenylene groups.   The reference also indicates that the compounds have low driving voltage, high luminous efficiency, and long driving lifespan. [9].  
Dependent limitations are taught as well.  With respect to claims 3-17, Jun teaches an organic light emitting device (diode) having first and second electrodes, layers, and emitting material [63-65].  Further with respect to claims 5-8 and 13-16, HOMO and LUMO energy levels are taught at [158-163].
Jun does not explicitly teach the presently elected and claimed formula.
Still, Jun teaches the oxygen (O) containing fused carbazole-spiro structure in compounds A-27 through 29.  Compound A-27 has the diphenyl-triazine substituent.  Both A-28 and 29 also show para-substitution for phenylene.  As noted above, the C6 aryl group may be substituted with a cyano group.  A compound meeting those criteria and the presently elected formula would intrinsically constitute a “delayed fluorescent compound”.  Compositions with the same ingredients would have been expected to have the same properties.  MPEP 2112.01, II.  
	It would have been obvious for an organic light-emitting compound and device, as taught by Jun, to have the presently claimed and elected formula, as within the teachings of Jun, and to further serve as a “delayed fluorescent compound”, as intrinsic to a compound of that formula, because the reference is directed to an organic light-emitting compound.  “The combination of familiar [components] according to known methods is likely to be obvious when it does no more than yield predictable results.”   KSR, 127 S. Ct. at 1739.  Obviousness only requires a reasonable expectation of success.  Droge, 104 USPQ 2d at 1379, 1380; and O’Farrell, 853 F.2d at 904.  See also, MPEP 2143.02.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DOUGLAS J MC GINTY whose telephone number is (571)272-1029. The examiner can normally be reached Monday thru Friday 9 am to 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Angela Brown-Pettigrew, can be reached on 571-272-2817. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DOUGLAS J MC GINTY/Primary Examiner, Art Unit 1761